Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In these duplicative and consolidated cases, Robert Holland Koon appeals the district court’s orders accepting the recommendations of the magistrate judge and dismissing without prejudice Koon’s civil complaints. In No. 15-7450, Koon also appeals the district court’s order denying his motions to alter or set aside the judgment. We have reviewed the records and find no reversible error. Accordingly, we affirm in both cases for the reasons stated by the district court. Koon v. Lynch, No. 4:15-cv-02107-DCN, 2015 WL 4771881 (D.S.C. Aug. 12 & 27, 2015); Koon v. Lynch, No. 4:15-cv-02349-DCN, 2015 WL 4771920 (D.S.C. Aug. 12, 2015). We dispense with oral argument because the facts and legal contentions are adequately *228presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.